Citation Nr: 1706092	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-traumatic stress disorder (PTSD) and major depressive disorder.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1964 to January 1968.  

This case comes to the Board of Veteran's Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which assigned a 50 percent rating for PTSD.  In a January 2014 statement the Veteran asserted that he is unable to work due to his service connected disability.  When entitlement to TDIU is raised during a claim for increased rating, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue of entitlement to a TDIU is part of this appeal.  
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2015).


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports the assignment of a rating in excess of 50 percent for his PTSD as the disability is productive of social impairment and depressive symptoms which impacts his daily and vocational activities.

In a December 2013 VA examination the examiner opined that the Veteran's "social functioning is impaired by his service connected disabilities of PTSD and depression.  He is isolative and has difficulty establishing new relationships.   He and his wife are experiencing increased marital discord since both have retired."  The examiner ultimately concluded that the Veteran is able to perform self-care and there is "no change in the diagnosis."  The report did not indicate any suicidal thoughts by the Veteran.

During an April 2014 counseling visit, the Veteran disclosed that he has experienced suicidal thoughts and substance abuse problems.  The Veteran also reported experiencing feelings of despair and hopelessness.  The social worker reported that the Veteran's ongoing PTSD symptoms continue to be "severe and disabling with ongoing nightmares, intrusive thoughts, anger/irritability, mistrust of others, hypervigilance and arousal and avoidant."

In an August 2016 appellate brief the Veteran asserted that his condition had worsened since the December 2013 examination, and as a result the December 2013 examination is outdated.  When VA obtain an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the Veteran has not been provided a psychiatric examination since December 2013 and based on the August 2016 appellate brief, the severity of the disability may have changed since that examination.  Therefore, a medical examination is needed to address the Veteran's contentions that his PTSD symptoms have worsened.  38 C.F.R. § 3.159(c) (4) (2016).

Additionally, the Board notes that in May 2014, additional medical records were received regarding the Veteran's psychiatric treatment.  The RO has not considered the additional relevant evidence.  The Veteran has not waived RO consideration of the additional evidence.  Therefore, that evidence must be considered in a supplemental statement of the case.  38 C.F.R. § 19.31 (2016).

The Board notes that in the September 2016 motion for advancement, the Veteran asserted that his diagnosed bladder cancer is secondary to herbicide agent exposure during active service.  As a result, the Veteran is seeking service connection for bladder cancer.  That issue must be addressed before the claim of entitlement to TDIU can be addressed.

In order to address the issue raised in the September 2016 motion for advancement, it is important for the Veteran to solicit the proper claim form necessary to initiate an action on the issue and the appropriate amount of time to return the form.  

The TDIU issue has been raised by the record and is inextricably intertwined with the increased rating claim.  As a result, the claim for TDIU cannot be decided without first addressing the other claims.  Therefore, that claim must also be remanded.

Clinical documentation dated after May 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  In response to the intent to file a claim for service connection for bladder cancer secondary to herbicide agent exposure in the September 2016 motion for advancement, provide the Veteran with the proper claim form and allow appropriate time for a response.  If a claim is received from the Veteran, then adjudicate the claim.

2.  Contact the Veteran and request that he provide information as to all treatment for any psychiatric disability since May 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation.  If identified records are not obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2016).

3.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after May 2014.  

4.  Schedule the Veteran for a VA psychiatric examination.  The examiner must review the record and should note that review in the report.  The examiner should opine as to the levels of social and occupational impairment caused by the service-connected psychiatric disability and should describe the symptoms, their frequency, and their severity, that result in those levels of social and occupational impairment.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  Service connection has been established for a scalp laceration scar, tinea cruris, bilateral sensorineural hearing loss, tinnitus, and a psychiatric disability.  

5.  Then, readjudicate the claims with consideration of all evidence since the most recent supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

